Order entered July 26, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00889-CR

                                   EX PARTE JEFFREY BARRETT

                             On Appeal from the 354th District Court
                                      Hunt County, Texas
                                Trial Court Cause No. 32470CR

                                              ORDER
          The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

          We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record.

          We ORDER the H u n t County District Clerk to file the clerk’s record by August

12, 2019. We ORDER that the clerk’s record contain copies of the indictment, the application

for writ of habeas corpus, any response to the writ from the State, the trial court’s order denying

the writ, the trial court’s findings of fact and conclusions of law, any other documents related to

the application for writ of habeas corpus, and the trial court’s certification of appellant’s right to

appeal.
       We ORDER the court reporter to file, by August 12, 2019, either the reporter’s record of

the hearing on the writ application or written verification that no hearing was conducted.

        We ORDER appellant to file his brief by September 3, 2019. We ORDER the

State to file its brief by September 23, 2019. After the record and briefs have been filed, the

Court will notify the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, official court reporter, 354th

Judicial District Court; Susan Spradling, Hunt County District Clerk; and counsel for all parties.



                                                     /s/     BILL PEDERSEN, III
                                                             JUSTICE




                                               –2–